Citation Nr: 1343433	
Decision Date: 12/31/13    Archive Date: 01/07/14

DOCKET NO.  10-41 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an effective date prior to April 6, 2010, for the award of a 100 percent schedular evaluation for service-connected posttraumatic stress disorder (PTSD) due to military sexual trauma (MST), to include whether the February 2008 rating decision that granted service connection for PTSD due to MST and assigned an initial 70 percent evaluation, effective March 10, 2007, contained clear and unmistakable error (CUE).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) prior to April 6, 2010.


REPRESENTATION

Appellant represented by:	Allen Gumpenberger, Agent




WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 2006 to March 2007.

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2008 and April 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

In the February 2008 decision, the RO granted service connection for PTSD due to MST and assigned a 70 percent schedular evaluation, effective March 10, 2007, the date following the Veteran's discharge from active service.  The 70 percent evaluation assigned for PTSD was not permanent and was subject to future review examination due to the possibility of future improvement.  A review examination initiated by the RO occurred on April 6, 2010.  Based on findings on the April 2010 review examination, in April 2010, the RO awarded an increased 100 percent schedular evaluation, effective April 6, 2010.  The Veteran filed a timely notice of disagreement as to the effective date assigned for the award of the increased 100 percent schedular evaluation for PTSD.   

In December 2011, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing at the RO.  A transcript of the proceeding has been associated with the claims file. 

As will be discussed below, the Board finds that information and evidence of record shows that an unadjudicated claim for entitlement to a TDIU due to service-connected PTSD has been pending since the Veteran's May 2007 claim for service connection was received.  The Board considers the claim for a TDIU as part of the Veteran's pending claim for entitlement to an effective prior to April 6, 2010, for the award of a 100 percent schedular rating for her service-connected PTSD.  The Board further finds, however, that any question of entitlement to a TDIU on and after April 6, 2010, is moot, as the Veteran has been awarded a 100 percent schedular rating for PTSD on that date and that is her only service-connected disability.  C.f., Bradley v. Peake, 22 Vet. App. 280 (2008).

In addition, while the issue as to whether the February 2008 rating decision contains CUE was not listed as an issue specifically certified to the Board for appellate review, the Board notes that CUE was initially raised by the Veteran's agent in the April 2010 notice of disagreement and the RO appears to have considered whether the February 2008 rating decision contains CUE in the last paragraph of the September 2010 statement of the case (SOC).  Accordingly, the Board finds that the claim of CUE is part and parcel of the claim for an earlier effective date that was certified for appeal, and the Board has rephrased the issues as listed on the title page to better reflect the claims on appeal.

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed her electronic file on the Virtual VA and VBMS systems to ensure a complete assessment of the evidence. 


FINDINGS OF FACT

1.  The Veteran initially filed a claim for entitlement to service connection for PTSD due to MST in May 2007, within one year of her separation from service.

2.  In an unappealed February 2008 rating decision, the RO granted entitlement to service connection for PTSD due to MST and assigned a 70 percent disability rating, effective March 10, 2007, the day following the Veteran's discharge from service.  The 70 percent evaluation assigned was not considered to be permanent and the Veteran's PTSD disability was subject to future examination due to possibility of future improvement.

3.  On April 6, 2010, the Veteran underwent a RO initiated review examination of her service-connected PTSD disability.

4.  In an April 2010 rating decision, the RO granted an increased 100 percent schedular evaluation for PTSD, effective April 6, 2010.

5.  The February 2008 rating decision does not involve undebatable error which, had it not been made, would have manifestly changed the outcome of that decision.

6.  The Veteran's only service-connected disability as of the date of this decision is PTSD, which has been evaluated as 70 percent disabling prior to April 6, 2010, and 100 percent disabling thereafter.

7.  The Veteran's May 2007 claim for service connection for PTSD contains an explicit claim for entitlement to a TDIU due to service-connected disability which has not been adjudicated and has remained pending.

8.  Since the Veteran's discharge from service, she has been unable to maintain substantially gainful employment due to her service-connected PTSD.


CONCLUSIONS OF LAW

1. The February 2008 rating decision that granted entitlement to service connection for PTSD due to MST and assigned a 70 percent disability rating effective March 10, 2007, is final.  38 U.S.C.A. §7105 (West 2002); 38 C.F.R. §§ 20.200 (2013).

2. CUE has not been found in the February 2008 rating decision that granted service connection for PTSD due to MST and assigned an initial 70 percent disability rating effective March 10, 2007, and the criteria for an effective date earlier than April 6, 2010, for the award of a 100 percent schedular evaluation for service-connected PTSD have not been met.  38 U.S.C.A. §§ 5109A, 5110 (West 2002); 38 C.F.R. §§ 3.105, 3.400 (2013).

3. Effective March 10, 2007, the criteria for entitlement to a total disability rating based on unemployability due to service-connected disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.25 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA) describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  In light of the favorable decision herein as to the claim of entitlement to a TDIU, the Board finds that any deficiencies in notice were not prejudicial to the Veteran as to that issue.  

As to the Veteran's claim for an earlier effective date, to include whether there is CUE in the February 2008 rating decision, VA regulations provide that upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473  (2006).

In this case, complete notice regarding the rating criteria and effective date provisions pertinent to the Veteran's claim was sent in June 2007 in association with the Veteran's original claim for service connection for PTSD.  The Veteran did not file a claim for increase.  Rather, in March 2010, the RO requested a review examination to determine the current severity of the Veteran's service-connected PTSD and provided the Veteran notice that her claim was reviewed and a review examination was necessary.  Review examination occurred in April 2006, and in an April 2010 rating decision the RO granted an increased 100 percent schedular evaluation for the Veteran's service-connected PTSD, effective April 6, 2010.  The Veteran filed a timely notice of disagreement as to the effective date of the increased 100 percent evaluation for PTSD, to include whether the February 2008 rating decision that awarded service connection for PTSD and assigned a 70 percent disability rating contain CUE.  The claims were readjudicated in the September 2010 statement of the case.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

VA has obtained the Veteran's service treatment and personnel records, VA medical records, and identified private treatment records.  All known and available records relevant to the issues on appeal have been obtained and associated with the claims file; and neither the Veteran nor her agent have contended otherwise.

The Veteran was also afforded a VA PTSD examination in January 2008 and a review examination was performed at the RO's request in April 2010.  The Board finds that the VA examinations obtained in this case are adequate for the purpose of adjudicating the Veteran's claims.  They are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues addressed in this decision has been met.  38 C.F.R. § 3.159(c)(4).

The Veteran was also afforded an opportunity to give testimony before the undersigned Veterans Law Judge Board Member at a Travel Board hearing at the RO in December 2011 during which she and her agent presented oral argument in support of her claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2012) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing.  Significantly, neither the appellant nor her agent have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran's agent, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the Veteran's claims.  Thus, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Finally, the Board finds that there is no prejudice in adjudicating the Veteran's claims inasmuch as any additional evidence would not warrant the grant of an earlier effective date.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  For the foregoing reasons, the Board finds that VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claims at this time.

Legal Criteria and Analysis

Earlier Effective Date

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  See 38 C.F.R. § 3.400.  The earliest date that it is factually ascertainable that an increase in disability occurred may be assigned if the request for an increase is received within one year from such date, otherwise, the date of receipt of claim must be assigned.  See 38 C.F.R. § 3.400(o)(2).

A previous determination which is final and binding will be accepted as correct in the absence of clear and unmistakable error (CUE).  38 C.F.R. § 3.105(a).

The Veteran asserts that the effective date of the 100 percent evaluation for her service-connected PTSD should precede April 6, 2010, particularly, she claims it should date back to March 10, 2007, the date following her discharge from active service.  In this regard, in an unappealed February 2008 rating decision, the Veteran was granted service-connected for PTSD and an initial 70 percent evaluation was assigned, effective March 10, 2007.  

The February 2008 rating decision that granted service-connected for PTSD and assigned an initial 70 percent evaluation, effective March 10, 2007, is final, as the Board can identify no document within one year of notice of that decision expressing disagreement with the initial 70 percent evaluation assigned or a desire on behalf of the Veteran to appeal the February 2008 rating decision.  38 U.S.C.A. § 7105 (West 2002).  Accordingly, the only basis under which an earlier effective date can be assigned, in the absence of an allegation of clear and unmistakable error, which the Veteran has alleged and which will be discussed below, is if it is factually ascertainable that the increase in severity occurred within the year preceding the claim for increase.  As noted, however, in this case, the Veteran did not submit a claim for increase.  Rather, the current appeal stems from the RO's initiation of a review examination of the Veteran's service-connected PTSD to determine the current severity of the disability.

In light of the foregoing, absent a finding of CUE in the February 2008 rating decision, the Veteran's claim for entitlement to an effective date prior to April 6, 2010, for the award of an increased 100 percent schedular evaluation for service-connected PTSD must fail.


CUE

CUE is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that their results would have been manifestly different but for the error.  See Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

In Russell v. Principi, 3 Vet. App. 310 (1992), the Court set forth a three-pronged test for determining when there is CUE present in a prior decision.  These are (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed a the time of the prior adjudication in question.  Russell v. Principi, 3 Vet. App. at 313-14.  See also Bustos v. West, 179 F. 3d 1378, 1380-81 (Fed. Cir. 1999) (to prove CUE, a claimant must show that an error was outcome-determinative, an error that would manifestly have changed the outcome of the prior decision); Hines v. Principi, 18 Vet. App. 227, 235 (2004).

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court refined and elaborated on the test set forth in Russell. In Fugo the Court stated: CUE is a very specific and rare kind of 'error.'  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error...If a claimant-appellant wishes to reasonably raise CUE there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error...that, if true, would be CUE on its face, persuasive reasons must be given as to why the result would have been manifestly different but for the alleged error.  

It must be remembered that there is a presumption of validity to otherwise final decisions, and that where such decisions are collaterally attacked, and a CUE claim is undoubtedly a collateral attack, the presumption is even stronger.  Fugo, 6 Vet. App. at 43-44 (emphases added).

Thus, as a threshold matter, a claimant must plead CUE with sufficient particularity. Only if this threshold requirement is met does the Board have any obligation to address the merits of the CUE claim. See Phillips v. Brown, 10 Vet. App. 25 (1997) (distinguishing denial of CUE due to pleading deficiency and denial of  CUE on merits); Luallen v. Brown, 8 Vet. App. 92 (1995).  Allegations that previous adjudications have improperly weighed or evaluated the evidence can never rise to the stringent definition of clear and unmistakable error.  See Damrel v. Brown, 6 Vet. App. 242, 246 (1994).  Also, VA's breach of its duty to assist cannot form a basis for a claim of clear and unmistakable error.  See Tetro v. Gober, 14 Vet. App. 100, 109 (2000); Caffrey v. Brown, 6 Vet. App. 377, 382 (1994).

With respect to the third prong of the test, in Berger v. Brown, 10 Vet. App. 166 (1997), the Court held that "opinions from this Court that formulate new interpretations of the law subsequent to [a VA] decision cannot be the basis of a valid clear and unmistakable error claim."  Id. at 170.  The Court reaffirmed this principle in Brewer v. West, 11 Vet. App. 228, 234 (1998) and Smith v. West, 11 Vet. App. 134, 137 (1998).

In Brewer, the Court held that, although judicial decisions made during the course of an appeal are retroactively applicable to pending appeals, for purposes of adjudicating claims of CUE in a prior VA decision, "new" judicial interpretations of the law that were not issued at the time of the prior VA decision are not applicable. Id. at 234.

In determining whether there is CUE, the doctrine of resolving reasonable doubt in favor of the veteran is not for application, inasmuch as error, if it exists, is undebatable, or there was no error within the meaning of 38 C.F.R. § 3.105(a).  Russell, 3 Vet. App. at 314; see also Yates v. West, 213 F.3d 1372 (2000). 

In this case, the Veteran essentially contends that there is CUE in the February 2008 rating decision in that the evidence of record shows that her PTSD symptomatology was reflective of the rating criteria for the assignment of a 100 percent disability rating under Diagnostic Code 9411.  The Board finds that this contention is essentially an allegation that previous adjudications have improperly weighed or evaluated the evidence, which as noted above, can never rise to the stringent definition of clear and unmistakable error.  See Damrel v. Brown, 6 Vet. App. 242, 246 (1994).  Accordingly, entitlement to an effective date prior to April 6, 2010, for the award of an increased 100 percent schedular evaluation for PTSD is not warranted on the basis of CUE in the February 2008 rating decision as CUE in that decision has not been found.   

TDIU

At the December 2011 hearing, the Veteran and her agent essentially argued that the a claim for entitlement to a TDIU had been raised prior to February 2008, but had not yet been adjudicated and therefore remains pending.  Given difficulties described by the Veteran in regard to maintaining even part-time employment at that time, the Board agrees.

In this regard, the Board is cognizant that in certain circumstances, pursuant to the implicit denial doctrine, "a claim for benefits will be deemed to have been denied, and thus finally adjudicated, even if [VA] did not expressly address that claim in its decision."  Adams v. Shinseki, 568 F.3d 956, 961 (Fed. Cir. 2009).  The implicit denial doctrine was first pronounced in Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006).  In that case, the Federal Circuit held that: Where the veteran files more than one claim with the [regional office] at the same time, and the [regional office]'s decision acts (favorably or unfavorably) on one of the claims but fails to specifically address the other claim, the second claim is deemed denied, and the appeal period begins to run.  Id. at 1261.  Shortly after the decision in Deshotel was issued, the Court interpreted the application of the implicit denial doctrine.  In Ingram v. Nicholson, 21 Vet. App. 232, 243 (2007), the Court held that "a reasonably raised claim remains pending until there is either a recognition of the substance of the claim in a [regional office] decision from which a claimant could deduce that the claim was adjudicated or an explicit adjudication of a subsequent 'claim' for the same disability."  The Federal Circuit again confronted the implicit denial doctrine in Adams.  In that case, the appellant argued that the Court misinterpreted the implicit denial doctrine.  The Federal Circuit explained that the implicit denial doctrine, as outlined in Deshotel and Ingram, "reflects an appropriate balance between the interest in finality and the need to provide notice to veterans when their claims have been decided."  Id. at 963. 

In response, in Cogburn v. Shinseki, the Court clarified the matter by stating, from Jones v. Shinseki, 619 F.3d 1368, 1372 (Fed. Cir. 2010), four factors that must be considered when determining whether a claim was implicitly denied: (1) "The relatedness of the claims"; (2) "whether the adjudication alluded to the pending claim in such a way that it could reasonably be inferred that the prior claim was denied"; (3) "the timing of the claims"; and (4) whether "the claimant is represented."

Here, the Board must consider whether the February 2008 rating decision constituted an implicit denial of the pending claim for a TDIU.  With regard to the first factor, the relatedness of the claims, the Board recognizes that the issue of the appropriate disability rating for PTSD is certainly related in many ways with a claim for a TDIU.  In particular, the Board notes that occupational impairment is a significant factor in evaluating PTSD under the applicable rating criteria.  Also, in the case of an increased rating claim, it is well-established that a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather an attempt to obtain an appropriate rating for a disability or disabilities.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, it must also be considered that the claim leading to the February 2008 rating decision was an original claim for service connection, rather than a claim for a higher disability evaluation for an already service-connected disability.  Thus, the issue of TDIU was not inherently related to the claim in the same way it would have been had the Veteran been seeking a higher disability rating for an already service-connected disability. 

With regard to the second factor, "whether the adjudication alluded to the pending claim in such a way that it could reasonably be inferred that the prior claim was denied," the RO's failure to explicitly adjudicate entitlement to a TDIU rating may result in an "implicit denial" in certain circumstances.  Locklear v. Shinseki, 24 Vet. App. 311, 316 (2011) (citing Ingram, 21 Vet. App. at 248).  "The award of a disability rating less than 100% generally provides notice as to how the Secretary has rated a claimant's condition and serves as a final decision, if unappealed, with regard to any higher rating associated with the underlying disability, including TDIU."  See Locklear.  Again, the Board is concerned that the February 2008 rating decision was primarily in response to the Veteran's original claim of service connection, and did not arise out of a claim for a higher disability rating.  Although the assignment of a 70 percent rating was certainly a significant focus of that decision, and inherent in that determination was a finding that the Veteran's PTSD was not manifested by total social and occupational impairment, the Board finds it to be significant that the matter of the Veteran's employability received only scant attention in the recitation of the evidence therein.  In other words, the Board is not comfortable with expecting that the Veteran could have reasonably inferred that a claim for TDIU had either been considered or implicitly denied in that decision.

Furthermore, as to the matter of whether or not the Veteran was represented, it does appear from correspondence of record at that time that the Veteran was represented by a state Veterans Service Organization (VSO).  However, there is also very little indication of such organization having taken an active role advocating on the Veteran's behalf. 

Taking into account the various factors set forth in Cogburn, the Board concludes that the instant case is sufficiently distinguishable from Deshotel, and that the February 2008 rating decision did not constitute an implicit denial of the pending claim for a TDIU.  Consequently, the Board will consider whether a the award of TDIU was warranted at that time.

VA laws and regulations provide that VA will grant a total rating for compensation purposes based on unemployability where the evidence shows that the veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.  A total disability rating may be assigned where the schedular rating is less than total and when the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided, however, that if there is only one such disability, it must be rated at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16.

In this case, in a statement accompanying the Veteran's May 2007 claim for service connection for PTSD, she indicated that she could not even work a normal job due to her PTSD symptomatology.  She explained that she had an anxiety attack practically every time she left her house.  Getting even the most routine and simple tasks done was a struggle for her.  Her concentration and short-term memory were horrible and this combined with her extreme indecisiveness attributed to her not being productive in any aspect of life at that time.

Besides the Veteran's explicit claim for entitlement to a TDIU due to PTSD received in May 2007, additional information and evidence associated with the record at that time supports the Veteran's contention that she was unable to work due to her service-connected PTSD disability.  

Private psychiatric treatment records dating from March to June 2007 show that the Veteran either was not working during the pendency of her claim, or she was working a part-time job as a stocking clerk at a local sports store.  VA treatment records show exacerbation of PTSD symptoms in October 2007 with increase in suicidal ideation due at least in part to increased work hours.  She was also noted in October 2007 to be cutting herself and to have intermittent suicidal ideation related at least in part to work stress.  In December 2007, she was noted to have temporarily stopped going to work related to stressors of her sitter being in the hospital and repossession of her car.  In January 2008, the Veteran reported suicidal ideations with a plan to overdose on medication a few weeks prior.  On February 3, 2008, she attempted suicide by overdosing on medication following an argument with her girlfriend for which she was hospitalized and absent from work for at least three days. 

On VA examination in January 2008, the Veteran reported great difficulty leaving her home since her discharge from military service.  She experienced great trouble with anxiety in public areas and frequently had to leave such areas related to anxiety.  She continued to work only part time (20-25 hours per week) at a local sports store where she stocked shelves.  She was able to do the job as it did not require that she deal with customers, however, she admitted to calling out of work around the holidays due to her inability to tolerate large groups and crowds of people and having to leave early due to increased stress and anxiety.  She reported suicidal ideations with a plan three weeks prior but denied any active intent or plan at the time of examination.  She reported anger outbursts triggered by reminders of her military trauma, which included throwing and destroying objects.  She admitted to staking a past significant other.  

The January 2008 VA examiner diagnosed recurrent major depressive disorder, moderate-to-severe in degree and chronic PTSD.  The examiner assessed a current GAF score of 48 and noted that her highest GAF score in the past year were 45-50.  The examiner stated that symptoms of the Veteran's PTSD and depressive disorder were "significant" and resulted in "major" social and occupational impairment.   

The Board notes that the sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain and retain employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Factors to be considered are the veteran's employment history and his or her educational and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).  Marginal employment, i.e., earned annual income that does not exceed the poverty threshold for one person, is not considered substantially gainful employment.  38 C.F.R. § 4.16(a). It is clear from the language of this regulation that what is contemplated as marginal employment is employment that does not accord the veteran a living wage.  See Moore (Robert) v. Derwinski, 1 Vet. App. 356 (1991) [for the purposes of 38 C.F.R. § 4.16(a), substantially gainful employment suggests a living wage].  Marginal employment may also be considered to exist when income exceeds the poverty threshold but is earned, for example, in a protected environment, such as a family business or sheltered workshop.  Id.  Consideration shall be given in all claims to the nature of the employment. 

In this case, the Veteran has been shown to work no more than part-time employment stocking at a retail store where she earned $10.00 an hour, and that was with great difficulty.  The Veteran's service-connected PTSD disability met the schedular criteria for a TDIU since March 10, 2007, the date following her discharge from active service.  In light of the evidence noted above, the Board finds that March 10, 2007, is the proper effective date for the assignment of a total rating for his service-connected PTSD based on an unadjudicated claim for a total disability rating based on individual unemployability (TDIU) under the provisions of 38 C.F.R. § 4.16.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400. 


ORDER

Entitlement to an effective dated prior to April 6, 2010, for the award of a schedular 100 percent disability rating for service-connected PTSD due to MST, is denied.

Entitlement to a TDIU is granted, effective March 10, 2007, to April 5, 2010.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


